Case 1:19-cv-00083-ECM-WC Document 1 Filed 01/28/19 Page 1 of 4




       "rn    timifoo                    DT
             A PCJoar                      itqer
                 RAMPI

,5#06-1 S&Air tr6a-A6
     ZENT-21-5
          it;                                       rict-c4-3S
                                              if?     .54.1,0#24    &6tzt)
  Y3
                                              ►
       e9/61/Mbatilig
     YgkivPlitifT5

 PACO itgliN 7,5W1We
        aZy(61 ),,11,0a2La'6-rDig
    ,54L-14Z/J(6

           / g3 ZOfilgy/U7\77/ 14Vgr
                              17
           /e4rik-r(5)
     Zpx8s AA4i 77/6 Nbeve: Aaillec/        i#
                                         4171
                                      104-
,51-4,0w ARoil           p/2P3g 4/ Novi053
      P-WeiMbig toakr ATI e.--/dte
/1%                       irk9MIXITIfr-6
   104,Thrfir,,Jvcrrig. viiatzvy

                 Si/4071                 //ilig

  Af/k ,,e60,70 tA),_&
                    ‘-2
                     7    ILLSjeoWeiavyllid
 tVITH poiS Of- 1,e6',W/4        ae,  At4g
 RPrg tAJAaf 146 tAhtiS kSiltita/ 7&61- -re                       67aq
Case 1:19-cv-00083-ECM-WC Document 1 Filed 01/28/19 Page 2 of 4




faL _STA         274-;)            use L5eegs.frv       4ore
                 101.4qDr hi_ kivoAro-AL
wiry Izaw,/ /1414(e- /7b-ara 274 /00144 174 goec
                 yz-Ailreaiiiitipo§/ ado/0,-LiirAJ

               _Li:side 6/6'

 27.(aelk              (duel 177k
                     77-7e
  4,0 -p4;3.                             Ai         ZI/Ed
  zeit2ti.     Tic    441-
                         A)    1.}113-   &ILL         APirt
lu)Z-Thl 7A:-0-          771;9r75_ 94/4S`        /1-7
2- . 1/-7k-7
  i•J                     1 eo/        Akez,6.
                                               "Ad
kiz- Am/       ‘)/Xe_Z                                 0 01-
       e_AA/cr aaoNAC, . /ely7

                27150:

       ebAidaerntil 71ifz-A}2-",5 7747-7A:Gyve-:0241442
01 /                       ,721 /ea,                   dieM,
  etgazegs .50/#7,44z,*4_07714                  #inzly   Ael
A/e./4n11 eatdo-,),.1 LAIA.17 .1./.44" CALI 77/
                                              '
                                              Z'


             /02hz?/75,i,t/c/ evcArEci                Zoi(g)
       cda fivoo "is //C                   Re
6,14.i MT            Mei 11/t    /ye-,t
                                      /cm/42-
        h/velq &Ler-2:0 PkrcbA)ave ze-e 40/zEy
At,id Cc /          213.2 /72-n /4z /to A-40i,,
                                              -
                   inec
Case 1:19-cv-00083-ECM-WC Document 1 Filed 01/28/19 Page 3 of 4




             A/422W Ji 12/4 i'D              MA/7/1ZPC/
             oT kc,7-ficyzeg //-ve5              '
                                               7A777
                                                   ;

                          02sf:riq    y o,. 1'14'1\1
                                      A                       ec<d/e




                 VAJO49Z,   717
                              e-
                              -           VeZT2
7
1112`                         kir/eo/wC




                                         Jam-D-71rd
                                    iy/y.0 /Az-La-A/
                          614127,, aneh-dpz,
                             AA) .6ecr
                     Case 1:19-cv-00083-ECM-WC Document 1 Filed 01/28/19 Page 4 of 4




je9hry ate4 bYvz-INJ
s„tiv7P COy(LY t4                                                (s)
                                                                  n


     627w/C7,)/--) ,4( o9c
                         - -i/                     L'i1L) 3 L.

                                                                            02 1P
                                                                            00011 87792     JAN 25 201 9
                                                                            MAII FD FROM 71P COD
                                                                                                 F 36351




                                                           4/27eieXectil7
                                                      / eMacX
        A"'
          116.   L                                   tytifi‘jTat,xety XL
                               36 r-14-4:11.SO
